DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 10/03/2022 is acknowledged.  The traversal is on the ground(s) that the office action does not establish a serious burden.  This is not found persuasive because the office action highlights that the inventions include divergent subject matter, and require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fima (US 2006/0272830) or, in the alternative, under 35 U.S.C. 103 as obvious over Fima in view of Kwag (KR20160135030).
Regarding claim 1, Fima discloses a temperature monitoring apparatus to mitigate false trips of a valve that supplies water to a fire suppression system, the apparatus comprising: 
a temperature sensor (5130) that detects a temperature of a piping system of the fire suppression system (Paragraph 213, temperature at or about a conduit is sensed); and a control circuit (5120, 5110) connected to the temperature sensor (Paragraphs 212-213), the control circuit receives an indication of the temperature detected by the temperature sensor (Paragraph 213, The interface module receives sensor information from the sensor), the control circuit comprising one or more processors (5110) and a memory storing instructions that, when executed by the one or more processors, cause the control circuit to: determine whether water in the piping system is expected to freeze based on the indication of the temperature (Paragraph 216, The system includes threshold parameters and take action when the measurement falls below a threshold parameter); predict whether a valve tripping event is expected to occur based on determining that the water in the piping system is expected to freeze; and in response to predicting that the valve tripping event is expected to occur, provide a prediction that the valve tripping event is expected to occur for remedial action (Paragraphs 213-214, The device may include multiple temperature sensors, and based upon the determination of either of the sensors, drain the system to avoid freezing).
Should it be found that Fima fails to disclose that the system predicts whether a valve tripping event is expected to occur based on determining that the water in the piping system is expected to freeze; and in response to predicting that the valve tripping event is expected to occur, provide a prediction that the valve tripping event is expected to occur for remedial action, Kwag discloses a system that predicts whether a valve tripping event is expected to occur based on determining that the water in the piping system is expected to freeze; and in response to predicting that the valve tripping event is expected to occur, provide a prediction that the valve tripping event is expected to occur for remedial action (Paragraphs 24-26, When freezing conditions are met and the system determines the water is subject to freezing, based upon the pipe internal temperature, the water is drained from the system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fima with the disclosures of Kwag, providing the system of Fima to include, in addition to the ambient temperature sensor of Fima, as a second sensor, the sensor structure of Kwag that predicts whether a valve tripping event is expected to occur based on determining that the water in the piping system is expected to freeze; and in response to predicting that the valve tripping event is expected to occur, provide a prediction that the valve tripping event is expected to occur for remedial action (Kwag, Paragraphs 24-26, When freezing conditions are met and the system determines the water is subject to freezing, based upon the pipe internal temperature, the water is drained from the system), as the configurations were known before the effective filing date of the claimed invention and the combination would have yielded predictable results, including detection of freezing conditions about and within a pipe, and drainage of the system as a result of the detected conditions. 
Regarding claim 2, Fima alone or in combination with Kwag discloses the apparatus of claim 1, comprising: an ambient temperature sensor disposed to measure an ambient temperature surrounding the piping system (Paragraph 213, one of the sensors may be an ambient temperature sensor); and instructions that cause the one or more processors to determine that the water in the piping system is expected to freeze if the temperature detected by the temperature sensor is less than a predetermined value (Kwag, Paragraphs 24-26) and the ambient temperature is less than the temperature detected by the temperature sensor (Fima, the sensor may be configured to operate as a result of more than one sensor, Fima discloses the inclusion of an ambient temperature sensor, Kwag discloses the inclusion of a sensor within the pipe, as modified the system is configured to operate due to the ambient temperature and temperature within the pipe).
Regarding claim 3, Fima alone or in combination with Kwag discloses the apparatus of claim 1, comprising: an ambient temperature sensor disposed to measure an ambient temperature surrounding the piping system (Paragraph 213, one of the sensors may be an ambient temperature sensor); and instructions that cause the one or more processors to determine that the water in the piping system is expected to freeze (Paragraph 213), but fails to disclose that this occurs if the ambient temperature is less than a freeze point of the water in the piping system.
Fima discloses the general condition of providing a threshold temperature between about 35 and 38 degrees. Though the disclosed range does not align with the claimed range, Applicant has made no disclosure that the claimed range is critical. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide operation if the ambient temperature is less than a freeze point of the water in the piping system, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art would have been motivated by the disclosures of Fima to optimize the range to be below the freezing point of water, in order to provide operation of the system at a desired point of ambient conditions.
Regarding claims 4-6 and 8, Fima alone or in combination with Kwag discloses the apparatus of claim 1, but fails to disclose the system including the temperature sensor disposed in a low point of the piping system, the temperature sensor disposed in a horizontal run of the piping system, the temperature sensor is disposed at an inlet of the valve, or the temperature sensor is disposed inside a pipe.
Fima discloses that the temperature may be arranged in a plurality of suitable locations (Paragraph 213). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the temperature sensor disposed in a low point of the piping system, the temperature sensor disposed in a horizontal run of the piping system, the temperature sensor is disposed at an inlet of the valve, or the temperature sensor disposed inside a pipe, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.	
Regarding claim 7, Fima alone or in combination with Kwag discloses the apparatus of claim 1, comprising the temperature sensor is disposed on an outside surface of a pipe (Paragraph 213).
Regarding claim 9, Fima alone or in combination with Kwag discloses the apparatus of claim 1, but fails to disclose comprising: a transmission circuit connected to a network, the transmission circuit to receive information related to the prediction from the control circuit and transmit the information from the control circuit to at least one client device via the network.
Paragraph 222 of Fima discloses a configuration that includes a transmission circuit connected to a network, the transmission circuit to receive information related to the prediction from the control circuit and transmit the information from the control circuit to at least one client device via the network (The system includes a standalone module receives data that the action has been taken and sends the information to a remote device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fima with the disclosures of the embodiment of paragraph 222, providing a device that includes a transmission circuit connected to a network, the transmission circuit to receive information related to the prediction from the control circuit and transmit the information from the control circuit to at least one client device via the network (The system includes a standalone module receives data that the action has been taken and sends the information to a remote device), as the configurations were known in the art before the effective filing date of the claimed invention and the combination would have yielded predictable results, including alert of a remote party of operation of the device.
Regarding claim 10, Fima alone or in combination with Kwag discloses the apparatus of claim 1, comprising: the control circuit outputs a command to perform the remedial action by automatically draining the water from the piping system (Paragraph 214).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Primary Examiner, Art Unit 3752